NOTE: This order is nonprecedential.

  Wniteb $tate~ <!Court of ~eal~
      for tbe jfeberal <!Circuit

       IRWIN INDUSTRIAL TOOL COMPANY
          (DOING BUSINESS AS LENOX),
                Plaintiff-Appellee,
                           v_
BIBOW INDUSTRIES, INC. AND CHRISTOPHER W.
                 BIBOW,
           Defendants-Appellants.


                       2012-1079


   Appeal from the United States District Court for the
District of Massachusetts in case no. ll-CV-30023, Judge
Douglas P . Woodlock.


                     ON MOTION


                      ORDER
   Bibow Industries, Inc. and Christopher W. Bibow
move to withdraw their appeal.
   Upon consideration thereof,
   IT Is ORDERED THAT:
IRWIN INDUSTRIAL v. BIBOW INDUSTRIES                                            2
   (1) The motion to withdraw the appeal is granted.
The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                                 FOR THE COURT


      JAN   092012                                /s/ Jan Horbaly
          Date                                   Jan Horbaly
                                                 Clerk
cc: John A. Burlingame, Esq.
    Edward P. Dutkiewicz, Esq.
s21
                                   N
Issued As A Mandate: -----'J:.:.;Ac:..:.--'O:.....:9'--2=-:O_12 __
                                                              _

                                                                     FILED
                                                           u.s. COllRT OF APPEALS FOR
                                                              THE FEDERAL CIRCUIT

                                                                JAN 092012
                                                                 JAN HOR8A1.V
                                                                     CLERK